293 F.2d 852
Joseph DE LUCA, Appellantv.Robert B. ANDERSON, Secretary of the Treasury, et al., Appellees.
No. 16213.
United States Court of Appeals District of Columbia Circuit.
Argued May 24, 1961.
Decided June 8, 1961.

Mr. Joseph DeLuca, appellant pro se.
Mr. Arnold T. Aikens, Asst. U. S. Atty., for appellees. Mr. Oliver Gasch, U. S. Atty., at the time the brief was filed, Mr. Carl W. Belcher, Asst. U. S. Atty., at the time the brief was filed, and Miss Doris H. Spangenburg, Asst. U. S. Atty., were on the brief for appellees. Messrs. David C. Acheson, now U. S. Atty., and Donald S. Smith, Asst. U. S. Atty., also entered appearances for appellees.
Before EDGERTON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a civil service case, in which plaintiff-appellant seeks reinstatement to his former post in the Internal Revenue Service. We have considered the contentions advanced by appellant, but are satisfied he received all the procedural rights accorded him by statute and regulation. We find no error "cognizable within the scope of permissible review." Hargett v. Summerfield, 100 U.S.App.D. C. 85, 88, 243 F.2d 29, 32, certiorari denied, 353 U.S. 970, 77 S.Ct. 1060, 1 L.Ed. 2d 1137 (1957). The order of the District Court, granting the Government's motion for summary judgment, will accordingly be


2
Affirmed.